Citation Nr: 1426655	
Decision Date: 06/12/14    Archive Date: 06/26/14

DOCKET NO.  12-00 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for an upper back disorder, to include residuals of an injury.  

2.  Entitlement to service connection for a lower back disorder, to include residuals of an injury.  

3.  Entitlement to service connection for a stomach disorder, to include a bleeding ulcer.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and spouse

ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to September 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in February 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, denying service connection for back and stomach disorders.  This appeal previously included the issue of entitlement to service connection for posttraumatic stress disorder, but service connection was established by RO action for a psychiatric disorder under an alternate diagnosis during the course of the instant appeal, which effectively removed that matter from the Board's appellate jurisdiction.

Pursuant to his request, the Veteran was afforded an RO hearing in March 2011, as well as a hearing before the Board, sitting at the RO, in March 2012, transcripts of which are of record.  Also testifying at those hearings was the Veteran's spouse, a nurse.  At the Board hearing, additional documentary evidence was made a part of the record, as was a written waiver for its initial consideration by the RO.  

As well, testimony was received at the Board hearing in March 2012 as to the Veteran's entitlement to a total disability rating for compensation based on individual unemployability due to service-connected disabilities and/or a permanent and total disability rating for pension purposes.  These issues have not to date been the subject of preliminary development or initial adjudication and, thus, the Board is without jurisdiction to undertake review of any of those matters.  On that basis, those issues are referred to the Agency of Original Jurisdiction (AOJ) for appropriate consideration.  38 C.F.R. § 19.9(b) (2013). 

All issues on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


REMAND

Testimony was received by the Board at the March 2012 hearing that the Veteran sustained inservice injuries to his upper and lower back in a fall from a bus when exiting, from which chronic disability had its onset.  Progressive worsening reportedly occurred thereafter, which included but was not limited to numbness causing the Veteran to fall at times.  In addition to inservice injuries to the upper and lower back, the Veteran reports his involvement in a post service motor vehicle accident during 1985 and hospitalization at a private facility, Hoag Hospital, in Southern California, for treatment of his injuries, and in a further, separate rear-collision vehicular accident in 2005 for which he eventually underwent corrective back surgery during 2006.  Records relating to those periods of medical treatment in 1985 and 2005, excepting the 2006 surgery, are not now a part of the Veteran's claims folder and further actions are needed to obtain those records for review.  

Hearing testimony was also to the effect that the Veteran has a stomach disorder that preexisted service but underwent inservice aggravation.  An enlistment medical examination in May 1973, however, failed to identify any pertinent abnormality, such that the Veteran is entitled to a presumption of sound condition at service entrance as to the claimed stomach disorder.  As such, this is case where the question presented for review is that of service incurrence, and while the Veteran indicates that he had ongoing ulcer problems while in service, no complaint or finding involving a stomach disorder is documented in service examination and treatment records.  Still, no VA examination regarding the claimed stomach disorder was afforded the Veteran during the course of the instant appeal and remand to obtain such an examination is deemed advisable.  

Lastly, the Board takes notice that much additional evidence was made a part of the Veteran's claims folder subsequent to issuance of the statement of the case in December 2011.  Included therein, among other things, is an April 2013 report of an esophagogastroduodenoscopy showing very mild irritation in the lower esophagus and diffuse erythema with multiple areas biopsied, although the results of any biopsied material is not indicated.  The record also includes the report of a VA aid and attendance/housebound examination in March 2014.  That evidence is in addition to that received with a waiver of initial RO review at the time of the Board hearing and includes, VA and non-VA medical treatment records.  No review of that evidence has been undertaken by the RO to date and remand is required to permit that review to be undertaken.  It is noteworthy, too, that at least a portion of the evidence in question was not submitted by the Veteran or his representative and is beyond the scope of change in the law effectuated by Section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law 112-154, and the preliminary interpretative guidance provided to the ROs via VBA Fast Letter 14-02 (evidence submitted by the appellant and/or representative where the substantive appeal is filed on or after February 2, 2013, may be considered without a waiver for initial RO review).  Remand for corrective action is in this instance required.  See 38 C.F.R. §§ 19.31, 19.37 (2013).  

Accordingly, this matter is REMANDED for the following actions:

1.  Obtain for inclusion in the Veteran's claims folder all pertinent medical and hospital records relating to periods of treatment at Hoag Hospital in Southern California following a motor vehicle accident in 1985 and at Carson-Tahoe Regional Medical Center and/or other hospital facility in 2005, following a separate, rear-end collision involving another automobile that led to lumbar spine surgery in early 2006.  

2.  Obtain any and all pertinent VA treatment records not already on file for inclusion in the Veteran's VA claims folder, including the results of pathology studies of biopsied esophageal tissue in or about April 2013.  

3.  Thereafter, afford the Veteran a VA gastrointestinal examination in order to ascertain more clearly the nature and etiology of his claimed stomach disorder.  The Veteran's VA claims folder should be made available to the examiner for use in the study of this case and the report of such examination should indicate whether the claims folder was made available and reviewed.  The examination should include a detailed review of the Veteran's history and current complaints, as well as a comprehensive clinical evaluation and any and all diagnostic testing deemed necessary.  All pertinent diagnoses should be set forth. 

The VA examiner is requested to offer a medical opinion as to the following, providing a complete rationale therefor: 

a)  Is it at least as likely as not (50 percent or greater probability) that any currently shown stomach or gastrointestinal disorder had its onset during the Veteran's period of active service or is otherwise attributable thereto?  The relationship between the Veteran's report of inservice stomach difficulties and current disability, if any, should be fully detailed.  

b)  Is a peptic ulcer shown to have been manifested within the one-year period immediately following the Veteran's separation from service in September 1974, and, if so, how and to what degree was it manifested?

The VA examiner is advised that that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of the medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of service incurrence or nexus to service as to find against those matters.  More likely and as likely support the claim; less likely weighs against the claim. 

4.  Thereafter, following the completion of any additional development deemed needed by the AOJ, readjudicate the issues on appeal on the basis of all of the evidence of record, including but not limited to all of that evidence made a part of the record since entry of the statement of the case in December 2011.  If any benefit sought on appeal is not granted, then furnish to the Veteran a supplemental statement of the case that references all of the pertinent evidence considered and afford him a reasonable period for a response before returning the case to the Board for additional review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until he is further notified. 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


